Case 1:20-cv-03165-DDD-STV Document 34 Filed 04/12/21 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT
                    COURT FOR THE DISTRICT OF COLORADO
                           Judge Daniel D. Domenico

        Case No. 1:20-cv-03165-DDD-STV

        SAANEN, LLC,

             Plaintiff,

        v.

        SILICH CONSTRUCTION, INC., JOHN SILICH,

             Defendants.


                      ORDER GRANTING MOTION TO DISMISS


             Plaintiff Saanen LLC hired Defendant Silich Construction, Inc., to
        build a house in Aspen, Colorado. The relationship went sour, and so
        Silich Construction filed a mechanic’s lien against the house in Pitkin
        County Court under Colorado Revised Statute § 38-22-101. Saanen
        responded with this federal suit, seeking, among other forms of relief, a
        declaratory judgment that the mechanic’s lien is invalid. Silich then
        filed a state-court action in Pitkin County Court, seeking, among other
        relief, foreclosure of its mechanic’s lien against the house. The lien was
        recorded in August 2020, Saanen filed this federal suit in October 2020,
        and Silich filed its state-court case to foreclose the delinquent lien in
        November 2020. Silich Construction and its co-Defendant owner John
        Silich now move to dismiss this case under Younger v. Harris, 401
        U.S. 37 (1971).

             Younger requires a federal court to “not interfere with state court
        proceedings by granting equitable relief—such as injunctions of
        important state proceedings or declaratory judgments regarding
Case 1:20-cv-03165-DDD-STV Document 34 Filed 04/12/21 USDC Colorado Page 2 of 5




        constitutional issues in those proceedings—when such relief could
        adequately be sought before the state court.” Rienhardt v. Kelly, 164
        F.3d 1296, 1302 (10th Cir. 1999). Specifically, Younger compels a federal
        court to abstain from exercising jurisdiction over a case when: (1) there
        is an ongoing state proceeding, with which the federal case will interfere;
        (2) the state court provides an adequate forum to hear the claims raised
        in the federal complaint; and (3) the state proceedings involve important
        state interests, matters that traditionally look to state law for their
        resolution,   or   implicate   separately     articulated   state   policies.
        Amanatullah v. Colo. Bd. of Med. Exam’rs, 187 F.3d 1160, 1163 (10th
        Cir. 1999).

           The Supreme Court has in recent years reminded lower courts that
        “[i]n the main, federal courts are obliged to decide cases within the scope
        of federal jurisdiction,” and “[a]bstention is not in order simply because
        a pending state-court proceeding involves the same subject matter.”
        Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72 (2013). This federal
        case, however, still falls within Younger’s command.

            The parties agree that Younger’s prima facie elements are present:
        that there is an ongoing state-court proceeding; that Saanen’s federal
        request for declaratory relief would, if successful, interfere with that
        proceeding; that the state court provides an adequate forum to
        adjudicate Saanen’s concerns; and that enforcing Colorado’s mechanic’s-
        lien regime is an important state interest.

           Sprint clarified, however, that, even in a case like this one where the
        traditional Younger factors are present, abstention obtains in only three
        “exceptional” circumstances. 571 U.S. at 78. This case falls within the
        third circumstance identified by the Supreme Court—“civil proceedings
        involving certain orders uniquely in furtherance of the state courts’


                                            2
Case 1:20-cv-03165-DDD-STV Document 34 Filed 04/12/21 USDC Colorado Page 3 of 5




        ability to perform their judicial functions.” Id. (citing Juidice v. Vail, 430
        U.S. 327, 336, n. 12, (1977), and Pennzoil Co. v. Texaco Inc., 481 U.S. 1,
        13 (1987)). This exception applies when “the State’s interests in the
        proceeding are so important that exercise of the federal judicial power
        would disregard the comity between the States and the National
        Government.” Pennzoil, 481 U.S. at 11. A federal-court challenge to a
        state-court proceeding to foreclose a pre-judgment mechanic’s lien
        implicates precisely this kind of important state interest. Rossi v.
        Gemma, 489 F.3d 26, 35–37 (1st Cir. 2007) (Younger abstention
        appropriate in due-process challenge to application of state mechanic’s-
        lien statute because, “like Penzoil,” it involved a “challenge[] to the
        processes by which the State compels compliance with the judgments of
        its courts”); see also BFP v. Resol. Tr. Corp., 511 U.S. 531, 544 (1994)
        (holding that it is “beyond question” state has important and significant
        interest enforcing rights to and against real estate); Horton v. Clark, 948
        F.2d 1294 (10th Cir. 1991) (a state foreclosure proceeding “is precisely
        the type of case where federal courts out of concerns of comity and the
        nature of our federal system properly refuse to exercise jurisdiction and
        intermeddle in the state court proceedings”). This case is thus one of
        those exceptional circumstances in which a federal court must abstain
        under Younger.

           Saanen counters first that Sprint forecloses abstention in this case,
        but the Court disagrees. As explained, Sprint certainly cautions against
        broad-based abstention. But an effort to stop a state-court from
        enforcing a mechanic’s lien is precisely the kind of important state-court
        judicial proceeding contemplated by Sprint for application of Younger.

           Saanen next argues that because federal courts generally have
        diversity jurisdiction over diverse state-law claims, including claims
        involving mechanic’s liens, applying Younger in this case would relegate

                                              3
Case 1:20-cv-03165-DDD-STV Document 34 Filed 04/12/21 USDC Colorado Page 4 of 5




        diversity jurisdiction to second-class status. This conclusion doesn’t
        follow. Younger expressly carves out certain diversity cases from federal
        courts’ authority to adjudicate such cases for the equally compelling
        reason of comity for the authority of state courts.

           Finally, Saanen argues that, because it was the first to file a lawsuit
        its case should trump, misses its mark. There is no black-letter rule that,
        for Younger to apply, the state proceeding must’ve been filed first.
        Rather, Younger applies “when state court proceedings are initiated
        before any proceedings of substance on the merits have taken place in
        the federal court.” Hawaii Hous. Auth. v. Midkiff, 467 U.S. 229, 238
        (1984) (quoting, Hicks v. Miranda, 422 U.S. 332, 349 (1975)). This means
        that   Younger     applies   if   the       “the   federal   litigation   is   in
        ‘an embryonic stage and no contested matter has been decided.’” Am.
        Const. L. Found., Inc. v. Meyer, 113 F.3d 1245 (10th Cir. 1997) (quoting
        Doran v. Salem Inn, Inc., 422 U.S. 922, 929 (1975)) (alteration adopted).
        This case is still in utero. Silich moved to dismiss this action at the first
        possibly juncture in the case before any merits proceedings occurred.

           Even assuming, however, that the state-court case must be filed first,
        Saanen’s argument still fails. The Pitkin County Court, not this Court,
        was the first to obtain jurisdiction over the house at issue. Under
        Colorado law, actions to foreclose mechanic’s liens are actions in rem,
        Colo. Rev. Stat. § 38-22-113(3), and “the court first assuming jurisdiction
        over property may exercise that jurisdiction to the exclusion of all
        others.” Colorado River Water Conservation District v. United
        States, 424 U.S. 800, 818 (1976); see also Princess Lida of Thurn & Taxis
        v. Thompson, 305 U.S. 456, 466 (1939) (“The court first assuming
        jurisdiction over property may maintain and exercise that jurisdiction
        to the exclusion of the other.”). Here, Saanen’s federal case is by its own
        admission a contract action, not an action against the property, whereas

                                                4
Case 1:20-cv-03165-DDD-STV Document 34 Filed 04/12/21 USDC Colorado Page 5 of 5




        Silich’s state case is an in rem action to foreclose the mechanic’s lien. It
        is thus the state case that was first in time assuming Younger requires
        as much.

           Silich’s motion to dismiss (Doc. 14) is GRANTED. The clerk is
        directed to enter judgment in favor of Silich and close the case.

        DATED: April 12, 2021.               BY THE COURT:



                                                 _______________________
                                                 Daniel D. Domenico
                                                 United States District Judge




                                             5
